IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 40983 & 41047

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 810
                                                )
       Plaintiff-Respondent,                    )     Filed: December 31, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
STEELE ALLEN BAUER,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Madison County. Hon. Gregory W. Moeller, District Judge.

       Judgments of conviction and consecutive unified sentences of eight years, with a
       minimum period of confinement of two years, for felony driving under the
       influence and seven years, with a minimum period of confinement of three years,
       for possession of a controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       In Docket No. 40983, Steele Allen Bauer pled guilty to felony driving under the
influence. I.C. § 18-8004(1). In exchange for his guilty plea, another charge was dismissed. In
Docket No. 41047, Bauer pled guilty to possession of a controlled substance.         I.C. § 37-
2732(c)(1). In exchange for this guilty plea, additional charges were dismissed. The district
court sentenced Bauer to a unified term of eight years, with a minimum period of confinement of
two years, for felony driving under the influence and a consecutive unified term of seven years,
with a minimum period of confinement of three years, for possession of a controlled substance.



                                               1
Bauer filed I.C.R. 35 motions for reduction of his sentences, which the district court denied.
Bauer appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bauer’s judgments of conviction and sentences are affirmed.




                                                   2